Citation Nr: 0904261	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  04-33 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to special monthly compensation, based on a need 
for the regular aid and attendance of another person, or 
being housebound.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel

INTRODUCTION

The veteran served on active duty from March 1947 to March 
1950.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Cleveland, Ohio (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a) (2) 
(West 2002).


FINDINGS OF FACT

1.  Service connection is currently in effect for sciatic 
nerve damage with complete right foot drop, evaluated as 80 
percent disabling; bilateral hearing loss, evaluated as 50 
percent disabling; left (minor) arm cubital tunnel syndrome, 
evaluated as 30 percent disabling; tinnitus, evaluated as 10 
percent disabling; and residuals of bilateral perforated 
tympanic membrane, noncompensably evaluated.  The veteran's 
combined rating is 90 percent.  

2.  The veteran is not blind, nor does he have loss of use of 
both feet or one hand and one foot as the result of his 
service-connected disorders; the weight of the evidence also 
indicates that he is not bedridden or helpless due to his 
service-connected disorders.

3.  The veteran's service-connected disorders do not render 
him unable to care for most of his daily personal needs 
without regular personal assistance from others, nor do they 
result in an inability to protect himself from the hazards 
and dangers of his daily environment.




CONCLUSIONS OF LAW

1.  The criteria for an award of special monthly compensation 
(SMC), based on the need for the regular aid and attendance 
of another person, are not met.  38 U.S.C.A. §§ 1114, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2008).

2.  The criteria for an award of SMC based on housebound 
status are not met.  38 U.S.C.A. §§ 1502, 1521, 5103A, 5107 
(West 2002); 38 C.F.R. § 3.351 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the veteran's claim for SMC, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2008).  A letter dated in April 2006 
satisfied the duty to notify provisions with respect to the 
claim for special month.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Although this letter was dated subsequent to the 
initial adjudication of the veteran's claim for SMC, the 
veteran had over two years in which to submit evidence 
pertinent to his claim prior to the readjudication of his 
claim in the September 2008 supplemental statement of the 
case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (the issuance of a fully compliant notification 
followed by readjudication of the claim, such as an SOC or 
SSOC, is sufficient to cure a timing defect).  Moreover, the 
veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in a June 2008 letter.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Thus, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  


Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007) and 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding 
that although VCAA notice errors are presumed prejudicial, 
reversal is not required if VA can demonstrate that the error 
did not affect the essential fairness of the adjudication), 
cert. granted as Peake v. Sanders, ____ U.S.L.W. ____  (U.S. 
Jun. 16, 2008) (No. 07-1209).; Overton v. Nicholson, 20 Vet. 
App. 427 (2006).

The veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
veteran was also accorded a VA examination in June 2008 
specifically with respect to his claim for SMC; other 
pertinent VA examinations of record include those conducted 
in June 2002 and March 2003.  38 C.F.R. § 3.159(c) (4).  
There is no indication in the record that any additional 
evidence, relevant to the issue decided herein, is available 
and not part of the claims file.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  As there is no indication that any 
failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of the case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman, 19 Vet. App. at 486.   

Additionally, all the evidence in the veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).



Aid and Attendance

The veteran seeks entitlement to SMC based on the need for 
the regular aid and attendance of another person and/or being 
housebound.  With respect to aid and attendance, compensation 
at that rate is payable when the veteran, due to 
service-connected disability, has the anatomical loss or loss 
of use of both feet or one hand and one foot, or is blind in 
both eyes, or is permanently bedridden or so helpless as to 
be in need of regular aid and attendance.  See 38 U.S.C.A. 
§ 1114(l); 38 C.F.R. § 3.350(b).  

Determinations as to the need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress himself/herself or to keep himself/herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which, by 
reason of the particular disability, cannot be done without 
aid; inability of the claimant to feed himself/herself 
through loss of coordination of upper extremities or through 
extreme weakness; inability to attend to the wants of nature; 
or incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the claimant from 
the hazards or dangers inherent in his/her daily environment.  
"Bedridden" will be a proper basis for the determination, 
and is defined as that condition which, through its essential 
character, actually requires that the claimant remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his/her condition as a whole.  It is only 
necessary that the evidence establish that the claimant is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a).

As a result of his various service-connected disorders, the 
veteran currently experiences significant functional 
impairment, for which a combined rating of 90 


percent has been assigned.  However, he is not blind, nor 
does he have loss of use of both feet or one hand and one 
foot due exclusively to his service-connected disabilities.  
Specifically with respect to the loss of use of one hand and 
one foot, it is clear that the severe nature of the veteran's 
service-connected sciatic nerve damage with complete right 
foot drop deprives him of use of his right foot, and the 
August 2003 VA electromyography did show that the veteran's 
service-connected left arm neuropathy was "very severe." 
However, the June 2008 VA examiner found that this was only 
partial loss, noting that while the veteran had some weakness 
with respect to the left hand grip strength, it was limited 
to his ring and little fingers due to the ulnar neuropathy, 
and the hand was still functional.  The examiner also 
indicated that the veteran was right-handed, and could still 
drive and cook infrequent meals, as well as feed, dress, 
bathe, and toilet himself.

Additionally, the weight of the evidence does not show that 
the veteran is helpless or bedridden due to his service-
connected disorders.  The June 2002 VA aid and attendance 
examination, conducted while the veteran was still 
hospitalized for rehabilitation following the February 2002 
surgery that resulted in his right foot drop (a disability 
found to be service-connected under the provisions of 
38 U.S.C.A. § 1151), found that the veteran would be confined 
to his home without assistance with driving and with his 
activities of daily living (ADLs).  Further, August 2002 VA 
outpatient treatment records reflect that the veteran 
required assistance with activities of daily living, and the 
March 2003 VA neurology examination found that the veteran 
required either a walker or a wheelchair at all times.  

Conversely, however, a September 2002 VA outpatient treatment 
record indicated that the veteran continued to drive and was 
able to be relicensed to do so once he was fitted with 
prosthetics for his right shoe to stabilize his right foot 
drop.  Moreover, a June 2006 outpatient treatment record 
revealed that the veteran reported living alone, and was 
"able to manage adequately" once he arrived home.  Finally, 
in addition to indicating specifically that the veteran was 
neither helpless nor bedridden, the June 2008 VA examiner 
specifically indicated that the veteran was able to protect 
himself from the hazards and dangers of his daily 
environment.  

Based on the aggregate evidence of record, the veteran 
required assistance with his ADLs during the course of his 
rehabilitation, through August 2002, from the additional 
disability incurred as a result of his February 2002 surgery.  
However, the overall picture for the appeal period shows that 
the veteran was not housebound; he continued to drive, and 
once some VA-provided adjustments were installed at his home 
(e.g. a ramp to his front door), he became independent in his 
ADLs and was able to move in and out of his home freely.  
Accordingly, as the criteria for aid and attendance are not 
met, SMC on this basis is not warranted.

Housebound Status

Although the veteran does not qualify for SMC on the basis of 
a need for aid and attendance, increased compensation may be 
payable if the veteran has a single permanent disability 
rated 100 percent disabling, and has either additional 
service-connected disability or disabilities independently 
ratable at 60 percent or more or is permanently housebound by 
reason of service-connected disability or disabilities.  38 
U.S.C.A. § 1114(s); 38 C.F.R. § 3.351(d) (2008).  However, 
the veteran does not have a qualifying, single, permanent 
service-connected disability rated as 100 percent disabling.  
Moreover, although the March 2003 VA examination report 
indicated that the veteran was "essentially housebound," 
the June 2008 VA examination report concluded that the 
veteran "can certainly get out of his home if he needs to," 
and was able both to leave his home via a VA-installed ramp 
or two steps in the rear of his home, and to navigate his 
farm by means of a motorized scooter.  Thus, the evidence 
shows that the veteran's situation does not meet the criteria 
for SMC on the basis of being housebound.  Even though at one 
point in time the veteran's disabilities required him to 
remain inside his home, he was not "permanently housebound" 
as required by the pertinent regulations.  See id.  As the 
criteria for being housebound are not met, SMC on this basis 
is not warranted.

Based on the foregoing, the preponderance of the evidence is 
against a finding of entitlement to service connection for 
SMC based on the need for regular aid and 


attendance of another person and/or housebound status.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In so concluding, the 
Board in no way intends to minimize the veteran's sacrifices 
during his service to his country.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding 
that the Board is bound by the law and is without authority 
to grant benefits on an equitable basis).  


ORDER

SMC, based on a need for the regular aid and attendance of 
another person, or being housebound, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


